DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Applicants’ Amendments
1)	Acknowledgment is made of Applicants’ amendments filed 09/26/22 and 08/10/22 in response to the non-final Office Action mailed 05/12/22.   
Status of Claims
2)	Claims 1, 5, 10-14, 18, 19 and 21 have been amended via the amendment filed 09/26/22.
	Claims 1-30 are pending. 
Claims 1-21 are under examination.
Terminal Disclaimers
3)	Acknowledgment is made of Applicants’ terminal disclaimers filed 08/10/22 disclaiming the terminal portion of any patent granted on this application, which would extend beyond the expiration date of US patents 10688170 and 10729763.
Prior Citation of Title 35 Sections
4)	The text of those sections of Title 35 U.S. code not included in this action can be found in a prior Office Action.  
Prior Citation of References
5)	The references cited or used as prior art in support of one or more rejections in the instant Office Action and not included on an attached form PTO-892 or form PTO-1449 have been previously cited and made of record.
Objection(s) Withdrawn
6)	The objection to the specification made in paragraph 6 of the Office Action mailed 05/12/22 is withdrawn in light of Applicants’ amendment to the specification.
7)	The objection to claims 12 and 21 made in paragraph 24 of the Office Action mailed 05/12/22 is withdrawn in light of Applicants’ amendment to the claims.
Rejection(s) Withdrawn
8)	The rejection of claims 1-17 and 19-21 set forth in paragraph 8 of the Office Action mailed 05/12/22 under the judicially created doctrine of obviousness-type double patenting over claims 1-17 of US patent 10688170 B2 (of record) is withdrawn in light of Applicants’ terminal disclaimer disclaiming the terminal portion of any patent granted on this application, which would extend beyond the expiration date of US patent 10688170 (of record).
9)	The rejection of claims 1-17 and 19-21 set forth in paragraph 9 of the Office Action mailed 05/12/22 under the judicially created doctrine of obviousness-type double patenting over claims 1-36 of US patent 10729763 (of record) is withdrawn in light of Applicants’ terminal disclaimer disclaiming the terminal portion of any patent granted on this application, which would extend beyond the expiration date of US patent 10729763 (of record).
10)	The rejection of claim 18 set forth in paragraph 10 of the Office Action mailed 05/12/22  under the judicially created doctrine of obviousness-type double patenting over claims 1-17 of US patent 10688170 B2 (of record) or over claims 1-36 of US patent 10729763 (of record) as applied to claim 1 above and further in view of Porambo et al. (US 20200282040 A1 filed 09/07/2017, of record) is withdrawn in light of Applicants’ terminal disclaimer disclaiming the terminal portion of any patent granted on this application, which would extend beyond the expiration date of US patent 10729763 (of record).
11)	The provisional rejection of claims 1, 5, 6, 15-18 and 21 set forth in paragraph 11 of the Office Action mailed 05/12/22 under the judicially created doctrine of obviousness-type double patenting over claims 5, 3-4, 1, 6-14 and 15-19 of the co-pending application 17398231 is withdrawn in light of Applicants’ amendment to the claims and/or the base claim and the new rejection set forth in this Office Action to address the claims as amended.
12)	The rejection of claims 2-4 set forth in paragraph 13(a) of the Office Action mailed 05/12/22 under 35 U.S.C § 112(b) or 35 U.S.C § 112 (pre-AIA ), second paragraph as being indefinite is withdrawn in light of Applicants’ amendment to the base claim.
13)	The rejections of claim 1 set forth in paragraphs 13(b) and 13(d) of the Office Action mailed 05/12/22 under 35 U.S.C § 112(b) or 35 U.S.C § 112 (pre-AIA ), second paragraph as being indefinite are withdrawn in light of Applicants’ amendment to the claim.
14)	The rejection of claim 18 set forth in paragraph 13(c) of the Office Action mailed 05/12/22 under 35 U.S.C § 112(b) or 35 U.S.C § 112 (pre-AIA ), second paragraph as being indefinite is withdrawn in light of Applicants’ amendment to the claim.
15)	The rejection of claims 2-4, 8, 9, 12 and 13 set forth in paragraph 13(e) of the Office Action mailed 05/12/22 under 35 U.S.C § 112(b) or 35 U.S.C § 112 (pre-AIA ), second paragraph as being indefinite is withdrawn. Applicants refer to MPEP 2111.01(1) and assert that the plain meaning uses the term about to demonstrate what would is acceptable under plain meaning. The term ‘about’ is given the broadest reasonable interpretation as encompassing a range. 
16)	The rejection of claims 10 and 11 set forth in paragraph 13(g) of the Office Action mailed 05/12/22 under 35 U.S.C § 112(b) or 35 U.S.C § 112 (pre-AIA ), second paragraph as being indefinite is withdrawn in light of Applicants’ amendment to the claims.
17)	The rejection of claim 13 set forth in paragraph 13(h) of the Office Action mailed 05/12/22 under 35 U.S.C § 112(b) or 35 U.S.C § 112 (pre-AIA ), second paragraph as being indefinite is withdrawn in light of Applicants’ amendment to the base claim.
18)	The rejection of claim 14 set forth in paragraph 13(i) of the Office Action mailed 05/12/22 under 35 U.S.C § 112(b) or 35 U.S.C § 112 (pre-AIA ), second paragraph as being indefinite is withdrawn in light of Applicants’ amendment to the base claim.
19)	The rejection of claims 13 and 14 set forth in paragraph 13(j) of the Office Action mailed 05/12/22 under 35 U.S.C § 112(b) or 35 U.S.C § 112 (pre-AIA ), second paragraph as being indefinite is withdrawn in light of Applicants’ amendment to the claims.
20)	The rejections of claim 19 set forth in paragraphs 13(k) and 13(l) of the Office Action mailed 05/12/22 under 35 U.S.C § 112(b) or 35 U.S.C § 112 (pre-AIA ), second paragraph as being indefinite is withdrawn in light of Applicants’ amendment to the claim.
21)	The rejection of claims 2-21 set forth in paragraph 13(m) of the Office Action mailed 05/12/22 under 35 U.S.C § 112(b) or 35 U.S.C § 112 (pre-AIA ), second paragraph as being indefinite is withdrawn in light of Applicants’ amendment to the base claim.	
22)	The rejection of claims 1-9, 13-18, 20 and 21 set forth in paragraph 15 of the Office Action mailed 05/12/22 under 35 U.S.C § 102(a)(1) and 102(a)(2) as being anticipated by Fairman et al. (US 20180333484 A1, of record) (‘484) is withdrawn in light of Applicants’ claim amendments and the new/modified rejection set forth in this Office Action to address the claims as amended.
23)	The rejection of claims 1-9, 15-17, 20 and 21 set forth in paragraph 16 of the Office Action mailed 05/12/22 under 35 U.S.C § 102(a)(1) as being anticipated by Cooper et al. (WO 2015/110941 A2, of record) is withdrawn in light of Applicants’ claim amendments and the new/modified rejection set forth in this Office Action to address the claims as amended.
24)	The rejection of claims 1-9, 15-18, 20 and 21 set forth in paragraph 17 of the Office Action mailed 05/12/22 under 35 U.S.C § 102(a)(2) as being anticipated by Porambo et al. (US 20200282040 A1 filed 09/07/2017, of record) is withdrawn in light of Applicants’ claim amendments and the new/modified rejection set forth in this Office Action to address the claims as amended.
25)	The rejection of claims 1-9, 15-17, 20 and 21 set forth in paragraph 18 of the Office Action mailed 05/12/22 under 35 U.S.C § 102(a)(1) as being anticipated by Emini et al. (US 20150202309 A1, of record) is withdrawn in light of Applicants’ claim amendments and the new/modified rejection set forth in this Office Action to address the claims as amended.
26)	The rejection of claim 16 set forth in paragraph 20 of the Office Action mailed 05/12/22 under 35 U.S.C § 103 as being unpatentable over Emini et al. (US 20150202309 A1, of record) as applied to claims 15 and 1 and further in view of Alving et al. (US 20170182152 A1, of record) is withdrawn in light of Applicants’ amendments to the base claim and the new/modified rejection set forth in this Office Action to address the claim as amended.
27)	The rejection of claim 18 set forth in paragraph 21 of the Office Action mailed 05/12/22 under 35 U.S.C § 103 as being unpatentable over Emini et al. (US 20150202309 A1, of record), or Cooper et al. (WO 2015/110941 A2, of record) as applied to claim 1 and further in view of Porambo et al. (US 20200282040 A1 filed 09/07/2017, of record) is withdrawn in light of Applicants’ amendments to the base claim and the new/modified rejection set forth in this Office Action to address the claim as amended.
28)	The rejection of claims 10-12 set forth in paragraph 22 of the Office Action mailed 05/12/22 under 35 U.S.C § 103 as being unpatentable over Fairman et al. (US 20180333484 A1, of record) (‘484), or Cooper et al. (WO 2015/110941 A2, of record), or Emini et al. (US 20150202309 A1, of record), or Porambo et al. (US 20200282040 A1 filed 09/07/2017, of record) as applied to claim 1 is withdrawn in light of Applicants’ amendments to the base claim  and the new/modified rejection set forth in this Office Action to address the claim as amended.
29)	The rejection of claims 13 and 14 set forth in paragraph 23 of the Office Action mailed 05/12/22 under 35 U.S.C § 103 as being unpatentable over Cooper et al. (WO 2015/110941 A2, of record), or Emini et al. (US 20150202309 A1, of record), or Porambo et al. (US 20200282040 A1 filed 09/07/2017, of record) as applied to claim 1 is withdrawn in light of Applicants’ amendments to the base claim and the new/modified rejection set forth in this Office Action to address the claim as amended.
Rejection(s) Maintained
30)	The rejection of claim 5 set forth in paragraph 13(f) of the Office Action mailed 05/12/22  
under 35 U.S.C § 112(b) or 35 U.S.C § 112 (pre-AIA ), second paragraph as being indefinite is maintained. Although the amendment to claim 5 deletes the limitations ‘derivatives’ and ‘modifications’, the limitation: ‘and/or and fragments thereof’ remains. One of ordinary skill cannot recognize or identity in an unambiguous way the precise structure encompassed therein and therefore cannot understand the scope of the claim. For example, does each ‘fragment’ encompass a dipeptide of the elected CRM, purified CRM197, and recombinantly produced CRM?
Double Patenting Rejection(s)
31)	The provisional rejection of claims 1-21 are provisionally rejected under the judicially created doctrine of obviousness-type double patenting over claims 5, 2-4, 1 and 6-19 of the co-pending application 17398231. Although the conflicting claims are not identical, they are not patentably distinct from each other because both sets of claims claim an immunogenic composition comprising a pharmaceutically acceptable carrier, aluminum hydroxide adjuvant, a liposome of MPLA, and capsular polysaccharides of at least 25 S. pneumoniae serotypes coupled via linkers or spacers to carrier protein such as CRM197, wherein the serotypes include 1, 2, 3, 4, 5, 6B, 6C, 7F, 8, 9V, 9N, 10A, 12F, 14, 15A, 15B, 15C, 16F, 18C, 19A, 22F, 23F, 24F, 33F and  35B. As in In re Basell Pollolefine Italia S.P.A., 89 USPQ2d 1030, 1036 (Fed. Cir. 2008), the various parts of specification of the co-pending ‘231 application that define the claimed immunogenic composition cover or include those that are in solution (i.e., liquid) and having all the characteristics recited in instant claims including having the PEGylated linkers therein and all the functional characteristics indicating that such immunogenic compositions were intended to fall within the meaning of the claims. Note that ‘[The specification] may be used to learn the meaning of terms and in interpreting the coverage of a claim’ [Emphasis added]. In re Basell Pollolefine Italia S.P.A., 89 USPQ2d 1030, 1036 (Fed. Cir. 2008). 
This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.  
Rejection(s) under 35 U.S.C § 112(b) or (pre-AIA ), Second Paragraph
32)	The following is a quotation of 35 U.S.C § 112(b): 
(B)  CONCLUSION --The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention. 

The following is a quotation of 35 U.S.C § 112 (pre-AIA ), second paragraph: 
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

33)	Claims 10-14 and 19 are rejected under 35 U.S.C § 112(b) or 35 U.S.C § 112 (pre-AIA ), second paragraph as being indefinite, for failing to particularly point out and distinctly claim the subject matter which inventor or a joint inventor or for the pre-AIA  the Applicants regard as the invention.  
	(a)	Claims 10 and 11, as amended, each dependent from claim 1, are ambiguous and indefinite in the limitations: The immunogenic composition of claim 1, which comprises 10 micrograms or less per dose’, without distinctly claiming and particularly pointing out which element of the immunogenic composition the recited ‘10 micrograms or less per dose’ are referring to or pertinent to. 
	(b)	Claim 12, as amended, is indefinite for lacking sufficient antecedence in the limitation “carrier protein”.  Claim 12, as amended, continues to depend from claim 1, which already recites ‘carrier protein’. For proper antecedence, it is suggested that Applicants replace the above-identified limitation with the limitation --the carrier protein--.
	(c)	Analogous rejection, criticism and suggestion apply to each of claims 13 and 14, as amended, with regard to the limitation “capsular polysaccharides” and “carrier protein’.
	(d)	Claim 19, as amended, dependent from claim 1, is ambiguous, confusing, indefinite and has an antecedence issue with regard to the plural limitation “carrier proteins”.  Claim 19 depends from claim 1, which recites the non-plural limitation ‘carrier protein’. 
Rejection(s) under 35 U.S.C § 102
34)	The following is a quotation of the appropriate paragraphs of 35 U.S.C § 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.    

35)	Claims 1-9 and 13-21 are rejected under 35 U.S.C § 102(a)(1) and 102(a)(2) as being anticipated by Fairman et al. (US 20180333484 A1, of record) (‘484). 
	Fairman et al. disclosed an immunogenic multivalent conjugate composition comprising a buffer (i.e., pharmaceutically acceptable carrier) and the capsular polysaccharide antigens of at least 25 different S. pneumoniae serotypes 1, 2, 3, 4, 5, 6B, 6C, 7F, 8, 9N, 9V, 10A, 12F, 14, 15A, 15B, 15C, 16F, 18C, 19A, 22F, 23F, 24F, 33F and 35B conjugated to a carrier protein such as CRM197 or eCRM, with or without a linker coupled to the carrier protein, wherein one or more of the capsular polysaccharides are of about 10 to about 50 kDa, about 30 to about 100 kda, or about 100 kDa to 300 kDa. In one embodiment, the conjugation was via a PEG-functional group-containing structure. The capsular polysaccharides to the carrier protein ratio in the conjugate was 1:1, or 1:1.1, i.e., about equal amount. In one embodiment, the prior art immunogenic conjugate composition comprised overall mass excess of polysaccharide to carrier protein, e.g., a protein:polysaccharide ratio of 1:2, 1:1.9, or 1:1.5 (w/w). See sections [0173], [0036], [0039], [0177], [0059], [0122], [0136], [0252], [0027], [0714], last five lines of left column of page 5, and lines 1-27 and 33-44 in right column of page 5; claims 34 and claim 35 including line 1 therein and lines 18-22 in right column of page 86; the first sentence of sections [0323] and [0285]; claim 27; section [0353] excluding the first sentence therein; and 4th and the last sentences of section [0354]. The prior art conjugate was in the form of a solution, i.e., liquid. See section [0392]. The immunogenic composition of the prior art further comprised an adjuvant. See section [0362]. The prior art immunogenic conjugate composition was used to provide active immunization for the prevention of invasive diseases caused by S. pneumoniae including otitis media and pneumonia. See sections [0369] to [0371]. The immunogenic composition of the prior art was present in 0.5 ml per dose and therefore meets the limitations of instant claims 8 and 9. See the 8th sentence of section [0362]. The limitations “... upon administration to a subject, an immune response generated by the carrier protein is less than an immune response generated by the capsular polysaccharides’ in the amended claim 1 add no further elements or structure to the claimed composition.  These limitations merely represent the intended use of the claimed composition for administration.  MPEP 2144.07.
	Claims 1-9 and 13-21 are anticipated by Fairman et al.
36)	Claims 1-9, 15-17, 20 and 21 are rejected under 35 U.S.C § 102(a)(1) as being anticipated by Cooper et al. (WO 2015/110941 A2, of record).   
Cooper et al. taught an immunogenic 25-valent pneumococcal conjugate composition wherein the conjugated carrier protein was DT or CRM197 via a spacer or linker linked to the CRM197. See lines 21-25 of page 3; lines 11-32 of page 8; section 1.3 on page 25; lines 25-29 of page 6; first paragraph of page 26; and lines 22-25 of page 98. The prior art immunogenic composition comprising the combination of glycoconjugates was in an aqueous liquid form and comprised a pharmaceutically acceptable carrier and aluminum hydroxide adjuvant or 3dMPL A. See pages 113 and 106. The one or more of the capsular polysaccharides in the prior art immunogenic conjugate composition have a molecular weight of 50 kDa to 500 kDa; 100 kDa to 500 kDa; 200 kDa to 500 kDa, or 10 kDa to 4000 kDa, or any whole number integer within any of the above ranges. See lines 11-29 of page 10. The typical dose of the prior art immunogenic composition was about 0.5 mL which meets the limitations in claims 8 and 9. See lines 8-10 of page 115. The prior art immunogenic conjugate composition was used to prevent, treat or ameliorate a S. pneumoniae infection, disease or condition in a subject. See lines 20-31 of page 115 and page 116. The limitations “... upon administration to a subject, an immune response generated by the carrier protein is less than an immune response generated by the capsular polysaccharides’ in the amended claim 1 add no further elements or structure to the claimed composition.  These limitations merely represent the intended use of the claimed composition for administration. MPEP 2144.07.
	Claims 1-9, 15-17, 20 and 21 are anticipated by Cooper et al.
37)	Claims 1-9, 15-18, 20 and 21 are rejected under 35 U.S.C § 102(a)(2) as being anticipated by Porambo et al. (US 20200282040 A1 filed 09/07/2017, of record).  
Porambo et al. disclosed a conjugate of the 10 kDa, 50 kDa or 100 kDa capsular polysaccharide of the 16F serotype of S. pneumoniae conjugated to the CRM197 carrier protein via a linker, and its inclusion in an aqueous multivalent conjugate composition that comprised a pharmaceutically acceptable carrier, aluminum hydroxide adjuvant, and conjugates of the capsular polysaccharides of at least 25 different serotypes of S. pneumoniae including 1, 2, 3, 4, 5, 6B, 6C, 7F, 8, 9V, 9N, 10A, 12F, 14, 15A, 15B, 15C, 18C, 19A, 22F, 23F, 24F, 33F and 35B formulated into a single dosage formulation. The conjugate was in a dose of 0.5 ml (i.e., liquid) and was for the prevention or attenuation of invasive and non-invasive infections by S. pneumoniae. Each dose comprised 0.1 microgram or 100 ng of the capsular polysaccharide. See sections [0001], [0009], [0015], [0018], [0020], [0052], [0075], [0083], [0085], [0089], [0108] to [0110] and [0113]; abstract; Examples 3, 5 and 7; and claims 20 and 19. The limitations “... upon administration to a subject, an immune response generated by the carrier protein is less than an immune response generated by the capsular polysaccharides’ in the amended claim 1 add no further elements or structure to the claimed composition.  These limitations merely represent the intended use of the claimed composition for administration. MPEP 2144.07.
	Claims 1-9, 15-18, 20 and 21 are anticipated by Porambo et al.
38)	Claims 1-9, 15-17, 20 and 21 are rejected under 35 U.S.C § 102(a)(1) as being anticipated by Emini et al. (US 20150202309 A1, of record).   
Emini et al. taught an immunogenic composition comprising capsular polysaccharide antigens of S. pneumoniae serotypes. In one embodiment, said immunogenic composition comprised capsular glycoconjugates of 25 different serotypes, i.e., a 25-valent pneumococcal conjugate composition, wherein one or more of the capsular polysaccharides having a molecular weight of 50 kDa to 500 kDa; 100 kDa to 500 kDa; 200 kDa to 500 kDa, or 10 kDa to 2000 kDa; or any whole number integer within any of the above ranges, were conjugated to a carrier protein such as CRM197, with or without a linker or spacer. See title, abstract, and sections [0019], [0020], [0068], [0048], [0081], [0094], and the first two sentences of section [0500]. The typical dose of the prior art immunogenic composition was preferably a volume of about 0.5 mL, which meets the requirements of instant claims 9 and 8. See sections [0589] and [0590]. The prior art immunogenic composition was in a liquid or aqueous form and further comprised a pharmaceutically acceptable carrier and an adjuvant including aluminum hydroxide, liposomes, or monophosphoryl lipid A (MPLA), and therefore meets the limitations of instant claims 7, 15 and 16. See sections [0579], [0580], and [0544] to [0546]. The prior art immunogenic composition was administered to a subject to prevent, treat or ameliorate an infection or disease by S. pneumoniae. See sections [0023] and [0022]. The limitations “... upon administration to a subject, an immune response generated by the carrier protein is less than an immune response generated by the capsular polysaccharides’ in the amended claim 1 add no further elements or structure to the claimed composition. These limitations merely represent the intended use of the claimed composition for administration. MPEP 2144.07.
Claims 1-9, 15-17, 20 and 21 are anticipated by Emini et al.
Rejection(s) under 35 U.S.C § 103
39)	The following is a quotation of 35 U.S.C § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

		The factual inquiries set forth in Graham v. John Deere Co., 148 USPQ 459, that are applied for establishing a background for determining obviousness under 35 U.S.C § 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art. 
4. Considering objective evidence present in the application indicating obviousness or unobviousness.  

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were effectively filed absent any evidence to the contrary. Applicants are advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned at the time a later invention was effectively filed in order for the examiner to consider the applicability of 35 U.S.C § 102(b)(2)(C) for any potential 35 U.S.C § 102(a)(2) prior art against the later invention.
40)	Claim 16 is rejected under 35 U.S.C § 103 as being unpatentable over Emini et al. (US 20150202309 A1, of record) as applied to claims 15 and 1 above and further in view of Alving et al. (US 20170182152 A1, of record).
	The teachings of Emini et al. are set forth supra, which are silent on the MPLA adjuvant in their immunogenic composition being a liposome.
	However, the use of a liposome of MPLA as an alternate adjuvant to improve immunogenicity was routine and conventional in the art at the time of the invention. For instance, Alving et al. taught that monophosphoryl lipid A (MPLA) adjuvant can be toxic to humans and animals, but when MPLA is presented in liposomes, the toxicity is not detected and it serves to raise the immunogenicity of haptens, proteins and peptides associated with the liposome. See section [0072].      
	Given the teachings of Alving et al., it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Alving’s MPLA liposome in place of MPLA in Emini’s immunogenic multivalent conjugate composition to produce the instant invention with a reasonable expectation of success. One of ordinary skill in the art would have been motivated to produce the instant invention for the expected benefit of avoiding the toxicity of MPLA in humans and animals and to raise the immunogenicity of the capsular polysaccharide haptens and the carrier protein in Emini’s immunogenic multivalent conjugate composition. Note that it is obvious to substitute known elements one for another if it will no more than yield predictable results. KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 1741 (2007) discloses that the simple substitution of one known element for another to obtain predictable results is obvious unless its application is beyond that person's skill. In the instant case, the substituted MPLA liposome was known in the art and was shown to function as a non-toxic adjuvant. One of ordinary skill in the art would have substituted the MPL adjuvant in Emini’s immunogenic multivalent conjugate composition with Alving’s MPLA liposome with a reasonable expectation of success.
	Claim 16 is prima facie obvious over the prior art of record.
41)	Claim 18 is rejected under 35 U.S.C § 103 as being unpatentable over Emini et al. (US 20150202309 A1, of record), or Cooper et al. (WO 2015/110941 A2, of record) as applied to claim 1 above and further in view of Porambo et al. (US 20200282040 A1 filed 09/07/2017, of record).
	The teachings of Emini et al. or Cooper et al. are set forth supra, which are silent on the presence of a capsular polysaccharide of the 16F serotype of S. pneumoniae conjugated to a carrier protein in their multivalent conjugate composition. 
However, a polysaccharide-protein conjugate comprising the capsular polysaccharide of the 16F serotype of S. pneumoniae conjugated to a carrier protein and its inclusion in a multivalent conjugate composition was known in the art at the time of the invention. For example, Porambo et al. disclosed a conjugate of the 10 kDa, 50 kDa or 100 kDa capsular polysaccharide of the 16F serotype of S. pneumoniae conjugated to the CRM197 carrier protein via a linker, and its inclusion in an aqueous multivalent conjugate composition that comprised a pharmaceutically acceptable carrier, aluminum hydroxide adjuvant, and conjugates of the capsular polysaccharides of at least 25 different serotypes of S. pneumoniae including 1, 2, 3, 4, 5, 6B, 6C, 7F, 8, 9V, 9N, 10A, 12F, 14, 15A, 15B, 15C, 18C, 19A, 22F, 23F, 24F, 33F and 35B formulated into a single dosage formulation. The conjugate was in a dose of 0.5 ml and was for the prevention or attenuation of invasive and non-invasive infections by S. pneumoniae. Each dose comprised 0.1 microgram or 100 ng of the capsular polysaccharide. See [0001], [0009], [0015], [0018], [0020], [0052], [0075], [0083], [0085], [0089], [0108] to [0110] and [0113]; abstract; Examples 3, 5 and 7; and claims 20 and 19.
	Given the teachings of Porambo et al., it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add Porambo’s conjugate comprising the capsular polysaccharide of the 16F serotype of S. pneumoniae conjugated to CRM197 to Emini’s or Cooper’s immunogenic multivalent conjugate composition to produce the instant invention. One of ordinary skill in the art would have been motivated to produce the instant invention for the expected benefit of advantageously expanding the serotype-specific protection provided by Emini’s or Cooper’s multivalent immunogenic composition to include the additional serotype 16F of S. pneumoniae as well. 
	Claim 18 is prima facie obvious over the prior art of record.
42)	Claims 10-12 are rejected under 35 U.S.C § 103 as being unpatentable over Fairman et al. (US 20180333484 A1, of record) (‘484), or Cooper et al. (WO 2015/110941 A2, of record), or Emini et al. (US 20150202309 A1, of record), or Porambo et al. (US 20200282040 A1 filed 09/07/2017) as applied to claim 1 above. 
	The teachings of Fairman et al. (484), Porambo et al., Emini et al., or Cooper et al. are set forth supra, which are silent on their immunogenic composition comprising 10 micrograms or less, or 4 micrograms or less of total polysaccharides and protein per dose, or having the carrier protein of from about 0.5% to about 0.7% by weight per dose.
However, given the teachings of the prior art, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing of the instant invention to arrive at 10 micrograms or less, or 4 micrograms or less of total polysaccharides and protein per dose, or at having from about 0.5% to about 0.7% by weight of the carrier protein per dose by routine optimization and routine experimentation. It is well settled that "discovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art." In re Boesch, 617 F.2d 272, 276, 205 USPQ 215.219 (CCPA 1980). It has long been settled to be no more than routine experimentation for one of ordinary skill in the art to discover an optimum value of a result-effective variable. ‘Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum of workable ranges by routine experimentation.’ In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235-236 (C.C.P.A. 1955). 'No invention is involved in discovering optimum ranges of a process by routine experimentation." Id. at 458, 105 USPQ at 236-237. In the instant case, the features recited in the instant claims are result-effective variables that one of ordinary skill in the art would have had the motivation to arrive at via routine optimization and routine experimentation. MPEP 2144.05 states that generally, differences in amounts or concentration will not support the patentability of subject matter disclosed by the prior art unless there is evidence indicating that such an amount is critical. In the instant case, there is no evidence that the recited features are critical to the invention. MPEP 2144.0511(B). Therefore, the claimed invention is prima facie obvious in view of the teachings of the prior art absent any convincing evidence to the contrary.
43)	Claims 13 and 14 are rejected under 35 U.S.C § 103 as being unpatentable over Cooper et al. (WO 2015/110941 A2, of record), or Emini et al. (US 20150202309 A1, of record), or Porambo et al. (US 20200282040 A1 filed 09/07/2017, of record) as applied to claim 1 above. 
	The teachings of Cooper et al., or Emini et al., or Porambo et al. are set forth supra, which are silent on the amount by weight of capsular polysaccharides to total carrier protein as recited in instant claims 13 and 14. 
However, given the teachings of the prior art, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing of the instant invention to arrive at about equal amount or a greater amount by weight of capsular polysaccharides to total carrier protein by routine optimization and routine experimentation. It is well settled that "discovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art." In re Boesch, 617 F.2d 272, 276, 205 USPQ 215.219 (CCPA 1980). It has long been settled to be no more than routine experimentation for one of ordinary skill in the art to discover an optimum value of a result-effective variable. ‘Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum of workable ranges by routine experimentation.’ In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235-236 (C.C.P.A. 1955). 'No invention is involved in discovering optimum ranges of a process by routine experimentation." Id. at 458, 105 USPQ at 236-237. In the instant case, the features recited in the instant claims are result-effective variables that one of ordinary skill in the art would have had the motivation to arrive at via routine optimization and routine experimentation. MPEP 2144.05 states that generally, differences in amounts or concentration will not support the patentability of subject matter disclosed by the prior art unless there is evidence indicating that such an amount is critical. In the instant case, there is no evidence that the recited equal amount or greater amount by weight of capsular polysaccharides to total carrier protein is critical to the invention. MPEP 2144.0511(B). Therefore, the claimed invention is prima facie obvious in view of the teachings of the prior art absent any convincing evidence to the contrary.
Conclusion
44)	No claims are allowed.  
Claim 5, as amended, is objected to for the redundant limitation ‘and…. and fragments thereof’.
Claim 3 is objected to for lacking the limitation --are-- after the limitation “capsular polysaccharides” in line 2 of the claim. 
For clarity, it is suggested that Applicants insert the limitation –capsular-- prior to the limitation “polysaccharides” in line 2 of the dependent claim 6 to maintain consistency with claim 1, as amended. 
45)	Applicants’ amendment necessitated the new ground(s) of rejection presented in this Office action. THIS ACTION IS MADE FINAL.  Applicants are reminded of the extension of time policy as set forth in 37 C.F.R 1.136(a).  
	A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 C.F.R 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Correspondence
46)	Papers related to this application may be submitted to Group 1600, AU 1645 by facsimile transmission. The Fax number for submission of amendments, responses and papers is (571) 273-8300, which receives transmissions 24 hours a day and 7 days a week. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicants are encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
47)	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to S. Devi, Ph.D., whose telephone number is (571) 272-0854. A message may be left on the Examiner’s voice mail system. The Examiner is on a flexible work schedule, however she can normally be reached Monday to Friday from 7.00 a.m. to 4.00 p.m (EST). If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Gary Nickol, can be reached on (571) 272-0835. 
48)	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.Mov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (in USA or CANADA) or 571-272-1000.


/S. DEVI/
S. Devi, Ph.D.Primary Examiner
Art Unit 1645                                                                                                                                                                                                        

October, 2022